     Case 2:90-cv-00520-KJM-DB Document 7108 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                          No. 2:90-cv-0520 KJM DB P
12                     Plaintiffs,
13          v.                                       ORDER
14   GAVIN NEWSOM, et al.,
15                     Defendants.
16

17

18                 As required by court order, defendants filed a proposed staffing plan for the

19   Department of State Hospitals programs providing inpatient mental health to members of the

20   plaintiff class (hereafter DSH Staffing Plan). See ECF No. 7078-1. As provided for by the

21   court’s February 18, 2021 order, ECF No. 7064, the court discussed the DSH Staffing Plan with

22   the parties at the March 25, 2021 videoconference.

23                 Good cause appearing, IT IS HEREBY ORDERED that:

24                 1. Defendants’ proposed Staffing Plan for inpatient care at Department of State

25                     Hospitals is provisionally approved subject to monitoring by the Special

26                     Master for one year; and

27                 2. The Special Master shall include in his Twenty-Ninth Round Monitoring

28                     Report a report and recommendations concerning final approval of the plan.
                                                    1
     Case 2:90-cv-00520-KJM-DB Document 7108 Filed 03/26/21 Page 2 of 2


 1                  Objections, if any, to the report and recommendations shall be made in
 2                  accordance with the procedures set out in the Order of Reference, ECF No.
 3                  640, for objecting to reports and recommendations from the Special Master.
 4   DATED: March 25, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
